               Case 5:20-cv-00207-H Document 1-2 Filed 08/27/20 Page 1 of 2 PageID 24
                             General Notice Of COBRA Continuation Coverage Rights
                                (For use by single-employer group health plans)

                                       ** Continuation Coverage Rights Under COBRA**
Introduction
You’re getting this notice because you recently gained coverage under a group health plan (Plan name) ______________________. This
notice has important information about your right to COBRA continuation coverage, which is a temporary extension of coverage under
the Plan. This notice explains COBRA continuation coverage, when it may become available to you and your family, and what you need to
do to protect your right to get it. When you become eligible for COBRA, you may also become eligible for other coverage options that may
cost less than COBRA continuation coverage.

The right to COBRA continuation coverage was created by a federal law, the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA). COBRA continuation coverage can become available to you and other members of your family when group health coverage
would otherwise end. For more information about your rights and obligations under the Plan and under federal law, you should review
the Plan’s Summary Plan Description or contact the Plan Administrator.

You may have other options available to you when you lose group health coverage. For example, you may be eligible to buy an individual
plan through the Health Insurance Marketplace. By enrolling in coverage through the Marketplace, you may qualify for lower costs on
your monthly premiums and lower out-of-pocket costs. Additionally, you may qualify for a 30-day special enrollment period for another
group health plan for which you are eligible (such as a spouse’s plan), even if that plan generally doesn’t accept late enrollees.

What is COBRA continuation coverage?
COBRA continuation coverage is a continuation of Plan coverage when it would otherwise end because of a life event. This is also called
a “qualifying event.” Specific qualifying events are listed later in this notice. After a qualifying event, COBRA continuation coverage
must be offered to each person who is a “qualified beneficiary.” You, your spouse, and your dependent children could become qualified
beneficiaries if coverage under the Plan is lost because of the qualifying event. Under the Plan, qualified beneficiaries who elect COBRA
continuation coverage [choose and enter appropriate information: must pay or aren’t required to pay] for COBRA continuation coverage.

If you’re an employee, you’ll become a qualified beneficiary if you lose your coverage under the Plan because of the following qualifying
events:

• Your hours of employment are reduced, or
• Your employment ends for any reason other than your gross misconduct.

If you’re the spouse of an employee, you’ll become a qualified beneficiary if you lose your coverage under the Plan because of the
following qualifying events:

•   Your spouse dies;
•   Your spouse’s hours of employment are reduced;
•   Your spouse’s employment ends for any reason other than his or her gross misconduct;
•   Your spouse becomes entitled to Medicare benefits (under Part A, Part B, or both); or
•   You become divorced or legally separated from your spouse.

Your dependent children will become qualified beneficiaries if they lose coverage under the Plan because of the following qualifying
events:

•   The parent-employee dies;
•   The parent-employee’s hours of employment are reduced;
•   The parent-employee’s employment ends for any reason other than his or her gross misconduct;
•   The parent-employee becomes entitled to Medicare benefits (Part A, Part B, or both);
•   The parents become divorced or legally separated; or
•   The child stops being eligible for coverage under the Plan as a “dependent child.”

(If the Plan provides retiree health coverage, the following paragraph applies:) Sometimes, filing a proceeding in bankruptcy under title
11 of the United States Code can be a qualifying event. If a proceeding in bankruptcy is filed with respect to [enter name of employer
sponsoring the Plan], and that bankruptcy results in the loss of coverage of any retired employee covered under the Plan, the retired
employee will become a qualified beneficiary. The retired employee’s spouse, surviving spouse, and dependent children will also become
qualified beneficiaries if bankruptcy results in the loss of their coverage under the Plan.

When is COBRA continuation coverage available?
The Plan will offer COBRA continuation coverage to qualified beneficiaries only after the Plan Administrator has been notified that a
qualifying event has occurred. The employer must notify the Plan Administrator of the following qualifying events:
• The end of employment or reduction of hours of employment;
• Death of the employee;
                                                                     1                                                    GN-52655 10/2014
              Case 5:20-cv-00207-H Document 1-2 Filed 08/27/20                                Page 2 of 2 PageID 25
• If Plan provides retiree health coverage: Commencement of a proceeding in bankruptcy with respect to the employer; or
• The employee’s becoming entitled to Medicare benefits (under Part A, Part B, or both).

For all other qualifying events (divorce or legal separation of the employee and spouse or a dependent child’s losing eligibility for coverage
as a dependent child), you must notify the Plan Administrator within 60 days (or longer period permitted under the terms of the
Plan ____________) after the qualifying event occurs. You must provide this notice to: (name of appropriate party) ____________________.
(Add description of any additional Plan procedures for this notice, including a description of any required information or documentation.)
_________________________________________________________________________________________________________________________

How is COBRA continuation coverage provided?
Once the Plan Administrator receives notice that a qualifying event has occurred, COBRA continuation coverage will be offered to each
of the qualified beneficiaries. Each qualified beneficiary will have an independent right to elect COBRA continuation coverage. Covered
employees may elect COBRA continuation coverage on behalf of their spouses, and parents may elect COBRA continuation coverage on
behalf of their children.

COBRA continuation coverage is a temporary continuation of coverage that generally lasts for 18 months due to employment termination
or reduction of hours of work. Certain qualifying events, or a second qualifying event during the initial period of coverage, may permit a
beneficiary to receive a maximum of 36 months of coverage.

There are also ways in which this 18-month period of COBRA continuation coverage can be extended:

• Disability extension of 18-month period of COBRA continuation coverage
  If you or anyone in your family covered under the Plan is determined by Social Security to be disabled and you notify the Plan
  Administrator in a timely fashion, you and your entire family may be entitled to get up to an additional 11 months of COBRA
  continuation coverage, for a maximum of 29 months. The disability would have to have started at some time before the 60th day
  of COBRA continuation coverage and must last at least until the end of the 18-month period of COBRA continuation coverage. (Add
  description of any additional Plan procedures for this notice, including a description of any required information or documentation, the
  name of the appropriate party to whom notice must be sent, and the time period for giving notice.)
  _____________________________________________________________________________________________________________________
  _____________________________________________________________________________________________________________________

• Second qualifying event extension of 18-month period of continuation coverage
  If your family experiences another qualifying event during the 18 months of COBRA continuation coverage, the spouse and dependent
  children in your family can get up to 18 additional months of COBRA continuation coverage, for a maximum of 36 months, if the Plan is
  properly notified about the second qualifying event. This extension may be available to the spouse and any dependent children getting
  COBRA continuation coverage if the employee or former employee dies; becomes entitled to Medicare benefits (under Part A, Part B,
  or both); gets divorced or legally separated; or if the dependent child stops being eligible under the Plan as a dependent child. This
  extension is only available if the second qualifying event would have caused the spouse or dependent child to lose coverage under the
  Plan had the first qualifying event not occurred.

Are there other coverage options besides COBRA Continuation Coverage?
Yes. Instead of enrolling in COBRA continuation coverage, there may be other coverage options for you and your family through the
Health Insurance Marketplace, Medicaid, or other group health plan coverage options (such as a spouse’s plan) through what is called a
“special enrollment period.” Some of these options may cost less than COBRA continuation coverage. You can learn more about many of
these options at www.healthcare.gov.

If you have questions
Questions concerning your Plan or your COBRA continuation coverage rights should be addressed to the contact or contacts identified
below. For more information about your rights under the Employee Retirement Income Security Act (ERISA), including COBRA, the Patient
Protection and Affordable Care Act, and other laws affecting group health plans, contact the nearest Regional or District Office of the U.S.
Department of Labor’s Employee Benefits Security Administration (EBSA) in your area or visit www.dol.gov/ebsa. (Addresses and phone
numbers of Regional and District EBSA Offices are available through EBSA’s website.) For more information about the Marketplace, visit
www.HealthCare.gov.

Keep your Plan informed of address changes
To protect your family’s rights, let the Plan Administrator know about any changes in the addresses of family members. You should also
keep a copy, for your records, of any notices you send to the Plan Administrator.

Plan contact information
(Nme of the Plan and name (or position), address and phone number of party or parties from whom information about the Plan and
COBRA continuation coverage can be obtained on request.
_______________________________________________________________________________________________________________________
_______________________________________________________________________________________________________________________

                                                                      2                                                     GN-52655 10/2014
